DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-26 are pending.
Claim 1 is cancelled.

Priority
This application is a continuation of US application 14/864,757 filed 24 September 2015, now patent, US 10,637,678.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 15 March 2021 have been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 2 recites the elements “logic resources”, “model resources”, “resource blocks”, “functional blocks”, and “logic resource block”. Examiner cannot find in the specification the descriptions of the elements “logic resources”, “model resources”, “resource blocks”, “functional blocks”, and “logic resource block”, and the relationships amongst the “logic resources”, the “model resources”, the “resource blocks”, the “functional blocks”, and the “logic resource block”. For example, it is unclear what the difference is between “logic resources” and “logic resource block”, and how the terms are related to one another if at all. Examiner submits these elements introduce New Matter in this continuation application. Appropriate corrections are required.
For similar reasons, Independent claims 11 and 23 are rejected under 35 U.S.C. 112(a).
Claims 3-10 depend on the independent claim 2. Independent claim 2 is rejected under rejected under 35 U.S.C. 112(a), and therefore claims 3-10 are rejected under 35 U.S.C. 112(a).
Claims 12-22 depend on the independent claim 11. Independent claim 11 is rejected under rejected under 35 U.S.C. 112(a), and therefore claims 12-22 are rejected under 35 U.S.C. 112(a).
Claims 24-26 depend on the independent claim 23. Independent claim 23 is rejected under rejected under 35 U.S.C. 112(a), and therefore claims 24-26 are rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheba et al. (US 2017/0063611 A1), hereinafter ‘Sheba’.

Regarding claim 2, Sheba teaches:
At least one storage device comprising instructions that when executed by one or more processors cause the one or more processors to at least: (Sheba: [0032] “FIG. 2A is a block diagram of the unified control platform 104 according to one embodiment. The unified control platform 104 may include, among other components, a processor 201, a network device 202, a user interface module 203, a memory 204 (i.e., a non-transitory computer-readable storage medium) and a bus 205 connecting these components.”; [0033] “The processor 201 executes instructions to perform operations on the unified control platform 104. At least part of the executed instructions is stored in the memory 204.”; [0034] “The memory 204 stores software modules including an operating system 206 and a unified control platform 207. The operating system 206 manages resources available in the unified control platform 104. The unified control platform includes software modules for configuring and executing rules for controlling IoT elements 106, and interacting with developers 110 and users 102, as described below in detail with reference to FIG. 2B.”; [0049] “In addition, the interface module 230 provides a subset of information in the manifest to the client application.”)
access at least one list of resources including logic resources and model resources; (Sheba: [0041] “The rule management module 215 creates, stores, and manages rules for controlling elements 106 per instructions from the users 102. A rule describes conditions (e.g., occurring of triggering events) and actions as a result of satisfying certain conditions. For example, a rule may describe turning on an IoT element (action) when a certain time is reached (condition). The rule management module 215 may associate a user with rules created by the user and store such association in the rule store 240. In addition, when a user requests updating or deleting of an existing rule, the rule management module 215 updates or removes the existing rule in the rule store 240.”; [0043] “The event processing module 220 processes events to control the elements 106 according to the rules stored in the rule data store 205. Events are messages communicated within the unified control platform 104 and may indicate, for example, temperature changes, receiving of a new email, and reaching a certain time limit. Events may be generated by rosettas 255, the translation layer 212, the rule management module 215 as well as the interface module 230.”; [0090], figure 9B “In the screen 900b, a user performs a drag action from the bottom of the screen, causing a tray 920 to be displayed. The tray 920 contains two elements: a location element 930 and a date/time element 940.”; [0066] “Each of the IoT elements 420a, 420b, 420c, and 420d represents an IoT device or service that is compatible with the platform. The elements 420 may be labeled as a “Favorites” list, allowing the user to conveniently control often-used associated devices or services.”; [0068], figures 4-5 ““My Things” 440 enables users to control their own IoT devices and services. This control includes individual management of elements, as well as creation of flows involving multiple elements. Finally, an expander icon 450 in the top-right corner of the graphical user interface screen 400 allows the user to access an advanced options menu, which is described below in detail with reference to FIG. 5.” [The elements representing IoT devices and services, rosetta and events reads on “model resources”, and the rules read on “logic resources”. The storage containing the elements, events and rules reads on “at least one list of resources”.]
cause presentation of a first graphical user interface to facilitate drag and drop of at least one of resource blocks or functional blocks to build a flow, the flow to orchestrate operations to be performed by two or more IoT devices, (Sheba: [0087] “A flow, alternatively referred to as a rule, is a collection of multiple elements and interactions between the elements, and is configured to perform one or more actions based on information provided by the IoT device or service attached to each element.”; [0089], figures 9A-9D “FIGS. 9A through 9D are graphical user interface diagrams illustrating the process of adding an instance to create a new flow, according to one embodiment. The graphical user interface screen 900a features an empty grid consisting of six instance slots 910a, 910b, 910c, 910d, 910e, and 910f. Each of the element slots 910 can accommodate a single element.”; [0090] “In the screen 900b, a user performs a drag action from the bottom of the screen, causing a tray 920 to be displayed. The tray 920 contains two elements: a location element 930 and a date/time element 940.”; [0091] “In 900c, the user places his or her finger on the location instance 930 and swipes, causing the element 930 to be moved away from the tray 920 and into the grid area containing the element slots 910. An empty element lot 950 is left in the tray 920 where the location element 930 used to be.”) [The graphical user interface, as illustrated in figures 9A-9D, reads on “a first graphical user interface”. The location element 930 and the data/time element 940 read on “functional blocks”. The interactions between the elements reads on “a flow … to orchestrate operations …”.]
the flow including a first resource block associated with a resource, (Sheba: [0091] “In 900c, the user places his or her finger on the location instance 930 and swipes, causing the element 930 to be moved away from the tray 920 and into the grid area containing the element slots 910. An empty element lot 950 is left in the tray 920 where the location element 930 used to be.”) [The placed element 930 into the grid area reads on “a first resource block”, and the element 930 with location information reads on “associated with a resource”.]
the first resource block from the at least one list and including indicia to identify a type of the resource, (Sheba: [0090], figure 9B “In the screen 900b, a user performs a drag action from the bottom of the screen, causing a tray 920 to be displayed. The tray 920 contains two elements: a location element 930 and a date/time element 940.”) [The symbols indicating the location element 930 and the date/time element 940 in the tray 920, as illustrated in figure 9B, read on “indicia to identify a type of the resource”.]
the flow including a second resource block from the at least one list, the flow including a first line between the first resource block and a logic resource block from the at least one list, the flow including a second line between the logic resource and the second resource block; (Sheba: figure 10; [0097] “In the configuration just described, element 1020 may represent a physical device such as a thermostat or sensor. As described previously, the element 1030 may represent an action that is performed if and only if a condition or requirement is satisfied by element 1020. Connector 1040 expresses this conditional relationship, and control button 1050 allows the user to modify it. Likewise, element 1060 could represent a further action to be performed by another IoT device or service, contingent upon an outcome of the action performed by the element 1030. The conditional relationship between elements 1030 and 1060 is represented by connector 1070, and control button 1080 allows the user to modify it.”; [0101] Screen 1000b depicts the result of swiping from element 1010 to control button 1050. This type of connection represents an “And” operation. A new connector 1090 is displayed, connecting element 1010 to connector 1040. Viewed left to right, connector 1090 intersects connector 1040 “before” control button 1050. This means that the condition expressed in control button 1050 is applied to both elements 1010 and 1020. The action associated with element 1030 will be performed if and only if the condition expressed in control button 1050 is satisfied by both elements 1010 and 1020.”) [The element 1020 reads on “the first resource block”, the control button 1050 reads on “a logic resource block”, and the element 1030 reads on “a second resource block”. As illustrated in figure 10, line connecting the element 1020 and the control button 1050 reads on “a first line”, and the line connecting the control button 1050 and the element 1030 reads on “a second line”.] 
cause presentation of a second graphical user interface to display a list of available devices that match the type of the resource; obtain a selection of one of the available devices; and cause deployment of the flow, the flow to include identification of the selected one of the available devices. (Sheba: figures 11A-11C; [0103] “In addition to creating flows by connecting elements placed in a grid of the client application, a user can also modify flows by moving elements themselves. FIGS. 11A through 11C are graphical user interface diagrams illustrating the process of moving an instance into an existing flow, according to one embodiment.”; [0105] “In a typical embodiment, element 1140 may be similar in kind to element 1130. For example, they could both represent a type of IoT light bulb. The user may wish to add element 1140 to the flow in such a way that element 1140 duplicates the actions of element 1130. The user can accomplish this by dragging element 1140 over element 1130 and releasing it. The screen 1100c illustrates the effect of this action. Miniature representations of elements 1130 and 1140 are displayed in a container 1190, which now occupies the same position as element 1130 in screens 1100a and 1100b.”) [The graphical user interface, as illustrated in figures 11A-11C, reads on “a second graphical user interface”. The devices on the display reads on “a list of available devices”, and the elements 1130 and 1140 both being IoT light bulbs reads on “match the type of the resource”. User adding element 1140 by dragging the element 1140 reads on “a selection of one of the available devices”, and element 1140, accordingly being connected with the flow reads on “cause deployment of the flow …”.]

Regarding claim 3, Sheba teaches all the features of claim 2.
Sheba further teaches:
wherein the logic resource corresponds to a trigger condition that, when triggered, causes the selected one of the available devices to perform an action. (Sheba: [0041] “The rule management module 215 creates, stores, and manages rules for controlling elements 106 per instructions from the users 102. A rule describes conditions (e.g., occurring of triggering events) and actions as a result of satisfying certain conditions.”)

Regarding claim 4, Sheba teaches all the features of claims 2 and 3.
Sheba further teaches:
wherein the trigger condition is a threshold. (Sheba: [0041] “For example, a rule may describe turning on an IoT element (action) when a certain time is reached (condition).”) [The certain time reads on “a threshold”.]

Regarding claim 5, Sheba teaches all the features of claim 2.
Sheba further teaches:
wherein the instructions, when executed, cause the one or more processors to cause the deployment by causing the deployment to an IoT environment. (Sheba: [0027] “FIG. 1 is a high-level block diagram of a system 100 using a unified control scheme, according to one embodiment. The system 100 may include, among other components, users 102, a unified control platform 104, IoT elements 106, developers 110 and a network 108 connecting these components of the system 100. Although the unified control platform 104 is illustrated in FIG. 1 as a single component, the unified control platform 104 may be a distributed system with multiple computing devices dispersed throughout the network 108.”) [The system 100, as illustrated in figure 1, reads on “an IoT environment”.]

Regarding claim 6, Sheba teaches all the features of claims 2 and 5.
Sheba further teaches:
wherein the one or more processors are included in the IoT environment that includes the two or more IoT devices. (Sheba: [0032] “FIG. 2A is a block diagram of the unified control platform 104 according to one embodiment. The unified control platform 104 may include, among other components, a processor 201, a network device 202, a user interface module 203, a memory 204 (i.e., a non-transitory computer-readable storage medium) and a bus 205 connecting these components.”)

Regarding claim 7, Sheba teaches all the features of claim 2.
Sheba further teaches:
wherein the one or more processors are included in a server. (Sheba: [0032] “FIG. 2A is a block diagram of the unified control platform 104 according to one embodiment. The unified control platform 104 may include, among other components, a processor 201, a network device 202, a user interface module 203, a memory 204 (i.e., a non-transitory computer-readable storage medium) and a bus 205 connecting these components.”; [0034] “The memory 204 stores software modules including an operating system 206 and a unified control platform 207. The operating system 206 manages resources available in the unified control platform 104. The unified control platform includes software modules for configuring and executing rules for controlling IoT elements 106, and interacting with developers 110 and users 102, as described below in detail with reference to FIG. 2B.”; [0049] “In addition, the interface module 230 provides a subset of information in the manifest to the client application.”) [The control platform 104 providing a module for client application reads on “a server”.]

Regarding claim 8, Sheba teaches all the features of claims 2 and 7.
Sheba further teaches:
wherein the server is to communicate with the two or more IoT devices via a network. (Sheba: figure 1) [See the control platform 104 networked with multiple IoT elements, as illustrated in figure 1.]

Regarding claim 9, Sheba teaches all the features of claim 2.
Sheba further teaches:
wherein the first resource block corresponds to a model resource. (Sheba: [0030] “Each rosetta is associated with a corresponding manifest that describes properties, capabilities, functions and other information that enables the unified control platform 104 to model a corresponding IoT element for interoperability with other IoT elements or users, as described in detail with reference to FIG. 2B and FIG. 3.”)

Regarding claim 10, Sheba teaches all the features of claims 2 and 9.
Sheba further teaches:
wherein the model resource describes the type of the resource but does not identify a particular physical device. (Sheba: [0030] “Each rosetta is associated with a corresponding manifest that describes properties, capabilities, functions and other information that enables the unified control platform 104 to model a corresponding IoT element for interoperability with other IoT elements or users, as described in detail with reference to FIG. 2B and FIG. 3.”; [0040] “In one or more embodiments, a rosetta may be deployed for an IoT element that is not yet physically deployed. Instead, a rosetta may represent a virtual IoT element and enable a rosetta management module 225 to simulate actual deployment of the element 106.”)

Regarding claim 11, Sheba teaches:
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale. 

Regarding claim 12, Sheba teaches all the features of claim 11.
Sheba further teaches:
wherein the network communication circuitry is wireless network communication circuitry. (Sheba: [0031] “The network 108 may be a wireless or a wired network.”)

Regarding claim 13, Sheba teaches all the features of claim 11.
Sheba further teaches:
further including a display. (Sheba: [0062] “The display 305 is hardware that may be combined with software and/or firmware to display user interface elements to the user.”)

Regarding claim 14, Sheba teaches all the features of claims 11 and 13.
Sheba further teaches:
wherein the at least one processor is to cause the first graphical user interface to be displayed on the display. (Sheba: [0064] “In one embodiment, the client application 308 includes a user interface (UI) generator 309 for generating various graphical user interface elements. The UI generator 309 generates and displays various screens on the display 305 such as (i) a grid screen used for configuring rules for operating the IoT elements 106 and (ii) a rosetta/element detail screen showing events, actions, functions and capabilities of an IoT element. Such grid screen or the rosetta/element detail screen is generated using the UI information extracted from a corresponding manifest.”)

Regarding claim 15, Sheba teaches all the features of claims 11 and 13-14.
Sheba further teaches:
wherein the display is a touchscreen to receive a drag and drop input. (Sheba: [0078] “Users interact with the user interface of the client application by performing common touch actions on a display screen of a client device. These user actions include swiping, tapping, and dragging and dropping.”)

Regarding claim 16, Sheba teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale. 

Regarding claim 17, Sheba teaches all the features of claims 11 and 16.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale. 

Regarding claim 18, Sheba teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 5 and is rejected using the same teachings and rationale. 

Regarding claim 19, Sheba teaches all the features of claims 11 and 18.
The claim recites similar limitations as corresponding claim 6 and is rejected using the same teachings and rationale. 

Regarding claim 20, Sheba teaches all the features of claims 11 and 18-19.
The claim recites similar limitations as corresponding claim 7 and is rejected using the same teachings and rationale. 

Regarding claim 21, Sheba teaches all the features of claim 11.
The claim recites similar limitations as corresponding claim 9 and is rejected using the same teachings and rationale. 

Regarding claim 22, Sheba teaches all the features of claims 11 and 21.
The claim recites similar limitations as corresponding claim 10 and is rejected using the same teachings and rationale. 

Regarding claim 23, Sheba teaches:
The claim recites similar limitations as corresponding claim 2 and is rejected using the same teachings and rationale. 

Regarding claim 24, Sheba teaches all the features of claim 23.
The claim recites similar limitations as corresponding claim 3 and is rejected using the same teachings and rationale. 

Regarding claim 25, Sheba teaches all the features of claims 23-24.
The claim recites similar limitations as corresponding claim 4 and is rejected using the same teachings and rationale. 

Regarding claim 26, Sheba teaches all the features of claim 23.
Sheba further teaches:
wherein the third computing device is included in an IoT environment, the IoT environment includes the two or more IoT devices. (Sheba: [0027] “FIG. 1 is a high-level block diagram of a system 100 using a unified control scheme, according to one embodiment. The system 100 may include, among other components, users 102, a unified control platform 104, IoT elements 106, developers 110 and a network 108 connecting these components of the system 100. Although the unified control platform 104 is illustrated in FIG. 1 as a single component, the unified control platform 104 may be a distributed system with multiple computing devices dispersed throughout the network 108.”; [0089] “FIGS. 9A through 9D are graphical user interface diagrams illustrating the process of adding an instance to create a new flow, according to one embodiment.”) [The system 100, as illustrated in figure 1, reads on “an IoT environment”. The processor performing the process of creating a flow reads on “the third computing device”.]


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116